MILLS, Judge.
In February 1970, Hansen pled guilty to second degree murder and was sentenced to 75 years imprisonment. More than 12 years later, Hansen filed a motion for post-conviction relief alleging ineffective assistance of counsel. The trial court denied the motion on the ground that it affirmatively appeared from the motion that it was legally insufficient to justify relief.
Although we do not agree with the trial court’s ruling, this motion should have been dismissed because in June 1970 Hansen filed a motion for post-cónviction relief, alleging the same or similar ground as that alleged in the motion under consideration, which the trial court denied and upon appeal to this Court was affirmed. Hansen v. State, 247 So.2d 18 (Fla. 1st DCA 1971). Hansen is not entitled to file a second post-conviction motion alleging the same ground as the previously disposed of motion. Williams v. State, 392 So.2d 323 (Fla. 1st DCA 1981).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.